FILED
                            NOT FOR PUBLICATION                            MAR 17 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50196

               Plaintiff - Appellee,             D.C. No. 2:09-cr-00260-R

  v.
                                                 MEMORANDUM*
JOHN J. ROMERO, a.k.a. John Romero,
Jr.,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Central District of California
                     Manuel L. Real, District Judge, Presiding

                             Submitted March 10, 2015**

Before:        FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       John J. Romero appeals pro se from the district court’s order denying his

motion for a determination that 29 U.S.C. § 504(a) is inapplicable to him. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Romero contends that he is not subject to section 504(a)’s 13-year restriction

on serving as a officer for a labor organization because the statute is penal, rather

than remedial. Romero does not explain why this distinction is important, and, in

any event, he is incorrect. See De Veau v. Braisted, 363 U.S. 144, 159-60 (1960).

      Romero also asserts numerous challenges to the sentence imposed for his

underlying conviction for making false statements to the United States Department

of Labor, in violation of 18 U.S.C. § 1001(a)(2). These arguments are not properly

raised in this appeal, and are moot in view of Romero’s completion of his sentence

and supervised release term. See United States v. Palomba, 182 F.3d 1121, 1123

(9th Cir. 1999).

      AFFIRMED.




                                           2                                     13-50196